Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6 - 12, and 17 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/100050A1 to Wang.

The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). For example, the first mineral amount can be 95 parts, the second mineral can be 5 parts and the inorganic binder can be 10 parts. Thus, it appears that the percentages of the three components are read on the claims. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

it appears that the percentage of the three components are read on the claims. “about” permits some tolerance.
Regarding claim 12, the inorganic binder may include a magnesium aluminum silicate clay ([0032]).
Regarding claim 17, the binder may include at least one of an inorganic binder, an organic binder, or an organic-to-inorganic binder ([0047]). Thus using abouthalf amount of organic binderis within the skill of one of ordinary skill in the art. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).	
Regarding claim 18, the second mineral may include at least one of mica, talc, clay, kaolin, smectite, wollastonite, and calcium carbonate. Thus using about 1:1 ratio of mixture of second mineral is within the skill of one of ordinary skill in the art. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of 
Regarding claim 19, perlite has a higher content (such as about 2 to about 5% by weight) of chemically-bonded water ([0064]).
Claims 1-13, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4059453 alone or further in view of “GENERAL PROPERTIES OF MUSCOVITE GROUND MICA” to Tracons.
Regarding claims 1- 4, 6 - 7, 9-13 and 20, US4059453 discloses a composition comprising 
 
    PNG
    media_image1.png
    139
    453
    media_image1.png
    Greyscale

The finely divided, refractory substances to be used for the purpose of the invention are known refractory oxides or silicates, such as for example electrofusion products on the basis of aluminum oxide, silicon dioxide, zirconium oxide, mullite or the like, or minerals such as, for example, zirconium silicate, sillimanite, chromium-containing sands or quartz sand, or other such substances, as the sole component or in mixtures with one another (col. 4, lines 53-61).
Substances are used as anti-settling and thixotropic agents which are known in the painting art as thixotropic or thickening agents, such as bentonites, talc, mica, or mixtures of these substances or substances of similar structure. The amount of these 
Bentonite can be read on the binder since the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In the alterative, Tracons discloses that muscovite micawith an aspect ratio of 20-70 is suitable to be used as anti-settling material.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use mica of Tracons, motivated by the fact that US4059453 discloses that substances are used as anti-settling and thixotropic 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claim 8, Tracons discloses that the mica has a size of 10-5000 micron.
Regarding claims 17 and 18, solvent is an alcohol (claim3)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4059453 alone or the combination teaching of US4059453 and “GENERAL PROPERTIES OF MUSCOVITE GROUND MICA” to Tracons, further in view of EP279031A.
US4059453 alone or the combined teaching of US4059453 and Tracons discloses the composition set forth above.
But it is silent about using the graphite as applicant set forth in the claim.
EP279031A discloses that graphite coated bentonite in the moulding sand can increase the water adsorption. It has excellent shearing properties and improves the strength of the compacted sand-binder mixture during the foundry process (abstract).
Thus, it would have been obvious to one of ordinary skill in the art to use the bentonite clay treated with graphite before the effective filing date of the instant application, motivated by the fact that that EP279031A discloses that graphite coated .
Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive.
The applicant argues that Wang discloses a "composite filter aid" (Wang paragraph 014). The formation of filter aids and sand-casting compositions are different and result in different structural arrangements. For example, the filter aid of Wang includes drying certain components at 1000C to 2000C, mechanical separation of components (i.e., classification), and calcining certain components at 6000C to 8000C (see Wang paragraph 036). In contrast to the formation of composite filter aids, sand casting compositions are formed by mixing the components with water forming into an appropriate shape (Applicant's specification, paragraph 0010). 
The Examiner respectfully submits that In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sand casting compositions are formed by mixing the components with water forming into an appropriate shape) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 
The applicant argues that Dittrich, Tracons and Baier does not teach or suggest, “a sand casting composition”. Dittrich discloses a “ceramic composition” (Dittrich col. 1, line 17). Ceramic compositions are hardened to produce a rigidly solid structure have a structure that is significantly more rigid than sand casting compositions. Dittrich discloses the use of a chemical hardening agent such as primary, secondary, or tertiary amines to produce hardening for the ceramic composition (Dittrich, col. 5, lines 35-47). The presence of such a hardening agent prevents such a ceramic composition from 
The Examiner respectfully submits that “The applied coating can also be hardened after application by using a gaseous hardener, such as ammonia, for example” (US4059453 to Dittrich, col. 5, lines 45-47). Thus, the hardening agent is not in the composition. The Examiner respectfully submits that US4059453 discloses a composition comprising 

    PNG
    media_image2.png
    217
    708
    media_image2.png
    Greyscale

 The finely divided, refractory substances to be used for the purpose of the invention are known refractory oxides or silicates, such as for example electrofusion products on the basis of aluminum oxide, silicon dioxide, zirconium oxide, mullite or the like, or minerals such as, for example, zirconium silicate, sillimanite, chromium-containing sands or quartz sand, or other such substances, as the sole component or in mixtures with one another (col. 4, lines 53-61). Substances are used as anti-settling and thixotropic agents which are known in the painting art as thixotropic or thickening agents, such as bentonites, talc, mica, or mixtures of these substances or substances of similar structure. The amount of these agents to be added may vary widely according to 
The Examiner respectfully submits that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., shaped or solidified sand casting compositions) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the combination of Dittrich, Tracons and Baiert teachss or suggest, “a sand casting composition” as recited in amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731